Case 21-30119-KKS Doc16 Filed 05/06/21 Page 1 of 8

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION
IN RE: CASE NO: 21-30119-KKS
CHAPTER 7
Shannan Marie Drummond,

Debtor(s).
/

OBJECTION TO MOTION FOR RELIEF FROM STAY
BY PEN AIR FEDERAL CREDIT UNION (Doc. 14)

Pursuant to Rule 4003 of the Federal Rules of Bankruptcy
Procedure, Mary W. Colon, Trustee, by and through the undersigned,
objects to the Motion for Relief from Stay by Pen Air Federal Credit
Union (Doc. 14) and will show:

1. On or about February 26, 2021, Debtor filed a petition
seeking relief under Chapter 7 of the Bankruptcy Code
commencing this case.

2. Mary W. Coldn is the duly qualified and acting trustee.

3. The meeting of creditors was held on April 07, 2021.

4. Debtor’s schedules list real property located at 4422 Essex
Terrace Circle in Pace, Florida that is not included in

Schedule C — Property Claimed as Exempt.

Page 1 of 4
Case 21-30119-KKS Doc16 Filed 05/06/21 Page 2 of 8

. Debtor's schedules show Debtor's equity in the property at

$21,400.00. Based on information and belief it should be

more.

. Pursuant to Debtor’s Statement of Intention filed with the

Petition in this case, Debtor is surrendering the subject

property.

. Debtor's former spouse currently occupies the property.

. According to debtor’s marital settlement agreement, the

debtor is entitled to one-half of the equity in the property

when sold.

. Pen Air Federal Credit Union by and through their attorney,

filed a Motion for Relief from Stay on 05/04/21 (Doc. 14)

which shows a balance owed in the amount of $15,180.87.
Debtor's schedules show a first mortgage held by Bank of

America with a balance owed in the amount of $172,062.00.

Creditor’s motion does not show a value for the property.

12. The Santa Rosa County Property Appraiser shows the

value of the property to be $214,594.00, a copy of which is

Page 2 of 4
Case 21-30119-KKS Doc16 Filed 05/06/21 Page 3of8

attached as Exhibit “A”. The total amount owed to Pen Air
and Bank of America is $187,242.87.

13. Zillow.com estimates the value at $336,254.00.

14. Upon belief the property has sufficient equity, Trustee
requests time to appraise the property and/or employ an
Appraiser and/or Realtor to appraise and/or to sell the
property.

15. An arms-length sale will generate more for the estate that
a forced sale on the courthouse steps.

16. There is sufficient equity in the property to protect movant
while the estate liquidates the property.

17. Trustee requests that the Motion for Relief form Automatic
Stay by Pen Air Federal Credit Union be denied.

WHEREFORE, Trustee, Mary W. Coldn, files this Objection to

Motion for Relief from Stay, and requests this Honorable Court to

deny Movant's Relief from Stay and for such further relief as this

court deems just and proper.

DATED: May 6, 2021.

isi Mary W. Colon
MARY W. COLON

Page 3 of 4
Case 21-30119-KKS Doc16 Filed 05/06/21 Page 4of8

Chapter 7 Trustee

Florida Bar No. 0184012
Post Office Box 14596
Tallahassee, Florida 32317
Telephone: (850) 241-0144
Facsimile: (850) 702-0735

trustee@marycolon.com
CERTIFICATE OF SERVICE

| HEREBY CERTIFY that a true and correct copy of the
foregoing has been furnished by U.S. mail with postage prepaid to
Shannan Marie Drummond, 4656 Crossing Court Apt 202, Pace, FL
32571; Martin S Lewis, Esq., Lewis & Jurnovoy, P.A., 1100 North
Palafox St., Pensacola, FL 32501; Charles Edwards, Esq., Office of
the U.S. Trustee, 110 East Park Ave, Suite 128, Tallahassee, Florida
32301; and J. Blair Boyd, Sorenson Van Leuven, PLLC, Post Office

Box 3637, Tallahassee, FL 32315-3637 this May 6, 2021.

/s/ Mary W. Colon
MARY W. COLON

Page 4 of 4
5/5/2021

 

v Parcel Information

Parcel Number

 

Chagony S. Eom 11 GM

suis sts ta gnatad iit kg toa ee ice aaa at tat

27-2N-29-1600-00C00-0020

Case 21-30119-KKS DOC &GoaFiehiRoRGé4e1 Page 5 of 8

yy bpaendy Appice

rd De lta id Ba

 

 

Situs/Physical Address

4422 ESSEX TERRACE CIR PACE

 

Property Usage

SINGLE FAMILY (0100)

 

 

 

 

Section-Township-Range 27-2N-29
Tax District PACE
2020 Millage Rates 0
Acreage 0.37
Homestead ¥

 

Brief Legal Description

v Owner Information

Primary Owner

HABERSHAM (ADD TO HAMMERSMITH)LOT 2 BLK CAS DES IN OR 2617 PG 76

 

Drummond Shannon M &
Drummond William R
4422 Essex Terrace Cir
Pace, FL 32571

 

v Valuation

2018 Certified

2019 Certified

2020 Certified

 

 

 

 

 

 

 

 

 

Building $158,220.00 $163,720.00 $177,344.00
Extra Feature $1,250.00 $1,250.00 $1,250.00
Land Value $35,000.00 $35,000.00 $36,000.00
Land Agricultural Value $0.00 $0.00 $0.00
Agricultural (Market) Value $0.00 $0.00 $0.00
Just (Market) Value* $194,470.00 $199,970.00 $214,594.00
Co. Assessed Value $175,243.00 $178,573.00 $182,680.00
Exempt Value $50,000.00 $50,000.00 $50,000.00
Co. Taxable Value $125,243.00 $128,573.00 $132,680.00

EXHIBIT

Wau

 

https://www.srcpa.org/Parcel/Index2?parcel=27-2N-29-1600-00C00-0020
5/5/2021 Case 21-30119-KKS DOC A&oraFWesi@SRe1 Page 6 of 8

v Residential Buildings

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Building 1
Type SINGLE FAM
Total Area 3030
Heated Area 2404,00
Ext Walls BRICK
Roof Cover TIMB/SHING
Interior Walls DRYWALL
Foundation BLOCK/MASN
Frame WOOD FRAME
Floor CARPET ; CLAY/CERMC
Heat Type FCD AIR D
AIC Type CENTRAL
Bathrooms 3.00
Bedrooms 4.00
Stories 1.00
Actual Year Built 2006
Effective Year Built 2006

Use: SINGLE FAM (0100)

https:/Awww.srcpa.org/Parcel/index2?parcel=27-2N-29-1600-00C00-0020 2/4
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5/5/2024 Case 21-30119-KKS Doc AD ord We QUQSi21 Page 7 of 8
BAS | BASEAREA | 2404] 2008
FGR | FINGARAGE | 420 | 2008
|| FOP|FOPNPRCH| 50 | 2006
| |PTo| Patio | 156 | 2006
39 22
a
3
21
S
= =
cory As
8
as *
coed 14
v Land
Land Code Description Frontage Depth Unit Type Land Units Land Value
0100 SFR 115.00 143.00 LT 1.00 $36,000
v Extra Features
Description Number of Items Units Year Extra Feature Value
FIREPLACE 1.00 1.00 UT 2006 $0

https:/Awww.srcpa.org/Parcel/Index2?parcel=27-2N-29-1600-00C00-0020

3/4
5/5/2021 Case 21-30119-KKS Doc A6. Filed QaioGiel Page 8 of 8

 

 

v Sales
Multi- Book
Sal Inst t Vi t
Parcel Sale Date are oe / Qualification aeenent Grantor Grantee
Price 8 Improved
Sale Page
DRUMMOND
2617 GOODEN
N 06/20/2006 $306,900 WD 176 Q | HOMES INC WILLIAM R &
SHANNON M
HAMMERSMITH
2527 OF GOODEN
N 11/03/2005 $588,000 WD 1652 U Vv NORTHWEST HOMES ING
INC

 

The Santa Rosa County Property Appraiser and staff are constantly working to provide and publish the most current and accurate
information possible. No warranties, expressed or implied are provided for the data herein, its use, or its interpretation. The current

assessed values as viewed herein are 2020 Certified Values, the data elements are current as of October 20, 2020. Again, ane

must remember that the primary use of the assessment data contained herein is for general public inforrnation. No responsibility or

liability is assumed for inaccuracies or errors.

Accessibility | Contact Us | Feedback | Home | Site Map | System Requirements

Last Data Upload: 5/5/2021 1:25:01 AM

Developed by:

 

Santa Rosa County

Property Appraiser

Bob

https:/Awww.srcpa.org/Parcel/Index2?parcel=27-2N-29-1600-00C00-0020

4/4
